Herlihy, P. J.
(dissenting). Upon this record the sole controversy established relates to the failure of the defendants to place the plaintiff, Widder Corporation, upon a mailing list in *121regard to the invitation of bids for machine tools. The record contains a letter from the Office of General Services dated May 24,1973 to the plaintiff, Widder Corporation, which categorically refuses to place its name upon the mailing list for machine tools upon the sole ground that the said appellant’s equipment would be of foreign origin.
The present record, as noted hereinabove, establishes that the Widder Corporation was denied placement upon a mailing list solely because the products it would submit in response to an invitation to bid would be foreign made. In this limited regard I agree with the majority that in New York State the Legislature has not provided for the rejection of bids solely because of the place of origin of the products to be furnished except when that fact has relevance to section 174 of the State Finance Law in its entirety and, accordingly the refusal of the defendants to treat the Widder Corporation equally with other corporations in regard to the issuance of invitations to bid is arbitrary and capricious.
All of the other general allegations in the plaintiffs’ complaint in regard to a refusal of the defendants to accept bids made by suppliers of foreign materials are either denied or not admitted, and the affidavits on behalf of the plaintiffs for summary judgment together with the documentary evidence in the record do not establish that the defendants have failed to permit anyone to bid because the bidder would be supplying foreign made products. The record does not establish that the defendants have rejected any bid made by anyone represented by the plaintiff associations or the Widder Corporation solely because the bid was based upon supplying foreign made products.
The affirmative defenses in the defendants’ answer allege, inter alla, that the plaintiffs lack standing to maintain the action and that the court lacks jurisdiction of the subject matter.
Among other things, thp plaintiffs submitted upon the motion for summary judgment an auditing report undated but, apparently, for the year 1973 which notes that regardless of the apparent restriction contained in the specifications as to foreign made products, the defendants had awarded contracts on various commodities to suppliers where the products were foreign made. It is apparent from the record that the defendants had not interpreted the challenged specifications and/or rules and regulations as prohibiting suppliers of foreign made products from bidding on State contracta even if the bids are based upon such foreign products or as prohibiting an award of a contract based upon such a bid.
*122It reasonably appears that in the absence of facts which would tend to establish that the defendants .would refuse to award bids solely, because the goods offered were foreign made, a declaration striking the specifications and/or regulations would be premature. Upon the present record it is established without contradiction that the defendants are not interpreting the subject specifications and/or rules and regulations as prohibiting either bids or the award of contracts where the products involved would be foreign made solely because of the origin of such products. Accordingly, it is apparent that if, in fact, the defendant! have failed to award bids to the lowest responsible bidder solely because the goods involved were foreign made, the appropriate remedy would be either an action at law for damages or an article 78 proceeding brought by the particular wronged persons.
However, it is apparent that "the appropriate relief for the Widder Corporation would have' been by the commencement of an article 78 proceeding in the hature of mandamus to challenge the refusal of the defendants. Upon the present record the refusal of the defendants occurred on May 24, 1973 in the letter of such date and the action herein was not commenced until November 12,1973, and it does not appear that there have been any such subsequent refusals.
Accordingly, it does not appear that there would be any basis for the entry of declaratory judgment, and the complaint of the Widder Corporation would' be untimely if the matter were to be considered as an article 78 proceeding.
For the. foregoing reasons the action of Special Term in dismissing the complaint was correct, and the order and judgment should be affirmed.
Kane, Main and Larkin, JJ., concur, with Sweeney, J.; Hbrlihy, P. J., dissents and votes to affirm in an opinion.
Order, and judgment reversed, on the. law, without costs, and summary judgment granted in favor of plaintiffs declaring that paragraph 10 of the Office of General Services ’ General Specifications and subdivision 8 of article .5 of State Design and Construction Master Specifications (formerly paragraph 174 of article 35 of the State Architects .Standard Specifications of January 2,1966) are null and void and of no force and effect.